Citation Nr: 0124073	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  99-24 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had verified active service from December 1968 to 
November 1976 and an additional 1 year and 7 months of active 
service prior to December 1968 that has not been verified.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a January 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

Historically, no appeal was initiated from a March 1995 
rating action which granted service connection and assigned a 
10 percent disability rating for PTSD.  A subsequent May 1997 
rating action reflects that a permanent and total disability 
rating for pension purposes had been granted.  That rating 
action also denied entitlement to special monthly 
compensation but granted a 30 percent rating for PTSD and 
granted a temporary total rating of 100 percent under 
38 C.F.R. § 4.29.  Notice of that rating was sent by letter 
of May 22, 1997 to the veteran and his then representative (a 
service organization).  

Correspondence was subsequently received, beginning on June 
1, 1998, from the veteran's current representative.  
Correspondence received from the veteran's attorney on June 
2, 1998 indicated that it was to constitute a Notice of 
Disagreement (NOD) to any rating action within 12 months of 
the date of that letter (which was May 28, 1998).  Because 
these dates in June 1998 (as well as the May 28, 1998 date on 
the letter received on June 2, 1998) are more than one year 
after the May 22, 1997 notification letter, it is clear that 
this appeal does not stem from the May 1997 rating action but 
from a January 1999 rating action.  

The June 2, 1998 correspondence from the veteran's attorney 
alleges that there are six (6) claims.  The first three 
listed therein deal with schedular and extraschedular 
entitlement for an increased rating for PTSD and for a total 
rating.  The fifth claim was for a determination that his 
"disability is total and permanent."  It is unclear what 
this means, inasmuch as pension benefits have already been 
granted, and, thus, the veteran's attorney must clarify the 
exact nature of this claim before any further action may be 
taken.  His response should be directed to the RO.  

The sixth claim asserted was a vague claim entitlement to an 
earlier effective date based on any formal or informal claim.  
This was denied by an October 1999 rating, action following 
which a VA Form 9 of November 1999 specifically addressed 
only the issues an increased rating for PTSD and a total 
rating.  No timely NOD was received as to the October 1999 
denial of an earlier effective date.  

Lastly, the fourth claim asserted in the correspondence 
received on June 2, 1998 was for secondary service connection 
for ten (10) items.  Seven (7) of these items are no more 
than psychiatric symptoms and service connection may not be 
granted merely for symptoms due to service-connected 
psychiatric disability, as this would constitute pyramiding 
in violation of 38 C.F.R. § 4.14 (2001).  Also listed was 
"pain."  However, in Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) the United States Court of Appeals for 
Veterans Claims (Court) held "that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  On appeal, the United 
Stated Court of Appeals for the Federal Circuit held that 
"[s]uch a 'pain alone' claim must fail when there is no 
sufficient factual showing that the pain derives from an in-
service disease or injury.  Sanchez-Benitez v. West, No. 00-
7099, slip op. at 9 and 10 (Fed. Cir. August 3, 2001).  

However, the veteran's attorney also listed "substance 
abuse" and a "psychosis" as disabilities being claimed as 
secondary to the veteran's only service-connected disability 
of PTSD.  These claims are referred to the RO for appropriate 
consideration.  


REMAND

As was noted in the February 2001 Board remand, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and is applicable to all claims before 
the Board.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These are for consideration as this 
matter otherwise needs additional development.

After the February 2001 Board remand, in the May 2001 
Supplemental Statement of the Case (SSOC) the RO cited the 
statutory revisions created by the VCAA.  The 50 percent 
rating has, as noted, now been assigned.

After reviewing the claims folder, the Board has identified 
certain assistance that must be rendered to comply with the 
VCAA.  Some of this results from development since the prior 
remand.  

In correspondence from the veteran's attorney it was 
requested that all documentation supporting an award of 
Social Security Administration (SSA) benefits be obtained.  
It is indicated in the claims folder that an award of SSA 
disability benefits has been made.  Also, it was requested 
that the veteran be provided a more recent VA psychiatric 
examination for rating purposes.  The Board notes that such 
an examination was conducted in October 1998.  However, in 
view of the recent increase, and the change in law, it is 
indicated that another, more current examination should be 
granted.

In the same correspondence it was requested that a Social and 
Industrial Survey be conducted and obtain any VA Vocational 
Rehabilitation folder, if any.  As to the latter, the VA 
award notices of increases to 30 percent (in May 1997) and to 
50 percent (in June 2001) notified the veteran of potential 
entitlement to VA Vocational Rehabilitation.  However, there 
is nothing on file which indicates that the veteran has 
actually applied for VA Vocational Rehabilitation but there 
is on file a November 1981 RO letter to the veteran 
indicating receipt of his application for "work-study 
benefits" which was denied because of his award under either 
Chapter 31 or Chapter 34.  Thus, information and records 
pertaining to this claim for "work-study benefits" or 
entitlement under Chapter 31 or 34 should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO attempt to obtain copies of 
all medical evidence used in the SSA 
grant of disability benefits.  The RO 
should contact the veteran and his 
representative for assistance as needed.

2.  The RO should take the appropriate 
steps to determine whether the veteran 
has ever applied for or received VA 
Vocational Rehabilitation and Training.  
If so, the appropriate file(s) or 
folder(s) should be obtained and 
associate with the claim file.  

Also, the RO should take the appropriate 
step(s) to ensure that all records of the 
veteran associated with or related to any 
"work-study" program or Chapter 31 or 
Chapter 34 benefits are obtained and 
associate with the claim file.  

3.  The RO should contact the veteran and 
request that he report all treatment he 
had received since discharge from military 
service for PTSD, to the extent not 
already on file.  He should provide the 
names, addresses and approximate dates of 
treatment or evaluation from all VA and 
non-VA health care providers as pertinent.  

As to non-VA health care providers, after 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
previously unobtained medical records.  
All records obtained should be associated 
with the claims file.  

If the RO is unable to obtain all relevant 
records, the veteran should be notified of 
the records VA is unable to obtain, the VA 
efforts taken to obtain those records, any 
further action to be taken by VA with 
respect to the claim, and any further 
action which the appellant needs to 
undertake.  

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
his level of educational attainment, 
clarify his employment history, and 
assess his day-to-day functioning.  A 
written copy of the report should be 
associated with the claims folder. 

5.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of 
impairment caused by his service-
connected PTSD.  The claims folder and a 
copy of this remand must be made 
available for review in conjunction with 
the examination.  All necessary tests and 
studies should be conducted in order to 
identify and describe the symptomatology 
attributable.  

The report of examination should contain 
a detailed account of all manifestations 
of the disability(ies) found to be 
present.  If there are found to be 
multiple psychiatric disorders, the 
examiner should reconcile the diagnoses 
and should specify, if possible, which 
symptoms are associated with each of the 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, the reason(s) should be 
specified.  The examiner should also 
comment on the extent to which the 
service-connected disability impairs the 
veteran's occupational and social 
functioning.  The examiner is requested 
to assign a numerical code for the GAF, 
and include a definition of the numerical 
code assigned. 

An opinion should be rendered, if 
possible, as to whether the service-
connected PTSD alone precludes the 
veteran from obtaining or retaining 
substantially gainful employment.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the VCAA 
regulations, 66 Fed. Reg.  45,630-32 
(August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2001)) are fully complied with and 
satisfied. 

7.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the new evidence.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_______________________________
MICHAEL D. LYON 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


